 1   Brian M. Mueller (#009222)
     SHERMAN & HOWARD L.L.C.
 2   7033 E. Greenway Parkway, Suite 250
     Scottsdale, Arizona 85254
 3   Phone: (480) 624-2716
     Fax: (480) 624-2029
 4   E-mail: bmueller@shermanhoward.com
     Firm email for Court documents:
 5   info2@shermanhoward.com
 6   Attorneys for Movant Tempe Restaurant Partners, LLC
 7                         UNITED STATES BANKRUPTCY COURT
 8                               DISTRICT OF ARIZONA

 9   In re                                          Case No. 2:19-06528-MCW
10   JHS VENTURES LLC,                              Adver. No. 2:21-ap-00023-MCW
11                Debtor                            MOTION FOR PARTIAL SUMMARY
                                                    JUDGMENT RE RENT CALCULATION
12                                                  AND BREACHES
13

14

15   TEMPE RESTAURANT PARTNERS LLC,
16                Movant,
             v.
17
     JHS VENTURES LLC,
18
                  Respondent.
19

20
             Pursuant to Bankruptcy Rule 7056 and Local Rule 9013-1, Movant Tempe
21
     Restaurant Partners, LLC (the “Landlord”), by and through its attorneys Sherman &
22
     Howard, LLC, requests that the Court enter partial summary judgment in its favor, and
23

24
     against debtor/respondent JHS Ventures, LLC (the “Debtor”), finding that:

25           1.   On or about October 1, 2009, Landlord and Debtor entered into a written

26   agreement entitled “Triple Net Lease” (the “Lease”) regarding commercial property

27

28 53204615.1
Case 2:21-ap-00023-MCW       Doc 9 Filed 04/22/21 Entered 04/22/21 13:24:42        Desc
                            Main Document    Page 1 of 14
 1   located in Tempe, Arizona. The Lease was for a term of ten years, but subject to
 2   renewal by the Debtor;
 3          2.     In an Order dated December 20, 2019, the Court found that the Debtor had
 4
     assumed the Lease and properly exercised an option to renew the Lease for an additional
 5
     five years;
 6
            3.     As part of that finding, however, the Court did not change or modify the
 7
     terms of the Lease. And by reaffirming and renewing the Lease, the Debtor agreed to
 8
     comply with all payment provisions and obligations due from the Debtor to Landlord
 9
     under the Lease;
10

11          4.     The Lease provides very specific calculations regarding the rent that the

12   Debtor is obligated to pay during the renewal period, which total $20,085.19, plus

13   monthly sales percentage rent, insurance, taxes and any and all other financial
14   obligations required by the Lease.;
15          5.     It is undisputed that the Debtor refuses to pay the amount of rent provided
16   by the Lease for the renewal period, which constitutes a material breach of the Lease;
17
            6.     In addition, the Lease imposes upon the Debtor the obligation to (i) pay
18
     two percent of its sales during the renewal period, and (ii) provide both monthly sales
19
     reports in a form acceptable to Landlord pursuant to generally accepted accounting
20
     principles, and an annual report verified by a certified public accountant; and
21
            7.     The Debtor refuses to provide the required reports which allow Landlord
22
     to verify that the Debtor is paying the proper amount to Landlord.            This refusal
23

24   constitutes a material breach of the Lease.

25          In support of this Motion for Partial Summary Judgment Re Rent Calculation and

26   Breaches, Landlord submits the following Memorandum of Points and Authorities and

27
     contemporaneously filed Statement of Facts in Support of Motion for Partial Summary
                                                   -2-
28 53204615.1
Case 2:21-ap-00023-MCW         Doc 9 Filed 04/22/21 Entered 04/22/21 13:24:42          Desc
                              Main Document    Page 2 of 14
 1   Judgment Re Rent Calculation and Breaches (“SOF”) which are incorporated by this
 2   reference.
 3

 4                              Dated this 22nd day of April, 2021
 5                                               SHERMAN & HOWARD LLC
 6

 7                                               By_/s/Brian M. Mueller__________________
                                                    Brian M. Mueller, Esq.
 8                                                  7033 E. Greenway Parkway, Suite 250
 9                                                  Scottsdale, Arizona 85254
                                                    Attorneys for Landlord
10
                     MEMORANDUM OF POINTS AND AUTHORITIES
11

12                                        I. Introduction
13          The Complaint describes a number of breaches by the Debtor under the Lease.
14
     This motion is not intended to address all of them, nor even a specific damage amount.
15
     Those factual matters will be addressed in the future. This motion is simply intended to
16
     address specific matters which involve uncontested facts, and are ripe for legal
17
     determinations by the Court.
18
            Those present matters are two: The Debtor refuses (i) to pay the rental amounts
19
     due under the Lease for the renewal period; and (ii) to provide the required sales reports.
20

21   Both of these refusals constitute material breaches of the Lease and events of default,

22   allowing Landlord to exercise its remedies under the Lease.

23          The two issues will be addressed separately below.
24                      II. Rent Calculation and Non-Payment of Rent
25          The calculation of rent and non-payment can be simply said: The Lease provides
26   that the Debtor will pay a monthly fixed rent of $20,085.19, plus monthly sales
27
                                                 -3-
28 53204615.1
Case 2:21-ap-00023-MCW        Doc 9 Filed 04/22/21 Entered 04/22/21 13:24:42           Desc
                             Main Document    Page 3 of 14
 1   percentage rent, insurance, taxes and other amounts during the first five years of the
 2   renewal period. The Debtor refuses to pay that amount.
 3            But while this summation is simple, getting to that point is a bit complicated,
 4
     because it involves a number of unambiguous steps using the Consumer Price Index
 5
     (“CPI”) published by the Bureau of Labor Statistics of the United Stated Department of
 6
     Labor.
 7
              The starting point is the beginning of the Lease, and Paragraph 4.1(a) of the
 8
     Lease, which provides that, during the first three years of the Lease, the Fixed Rent
 9
     would be $12,012.75 per month. (See SOF at ¶ 8).
10

11            Paragraph 4.1(b) of the Lease provides that, during the next three years of the

12   Lease – years 4 through 6 – the Fixed Rent will be “increased to an amount calculated by

13   multiplying $12,012.75 by the “CPI Increase” as defined in paragraph 4.2. (See SOF at
14   ¶ 9).
15            Paragraph 4.2 of the Lease states in part:
16            As used herein, “CPI Increase” means a fraction, the denominator of which
              shall be the Consumer Price Index for all Urban Consumers, Phoenix (1982-
17            1984=100) published by the Bureau of Labor Statistics of the United States
              Department of Labor (the “CPI”) most recently prior to the October 1, 2009
18            and the numerator of which is the CPI of the same calendar month
              published most recently prior to the applicable adjustment date.
19
     (See SOF at ¶ 10) (emphasis added).
20

21            Attached as Exhibit “2” of the SOF is a true and accurate chart of the CPI for all

22   Urban Consumers published by the Bureau of Labor Statistics of the United Stated

23   Department of Labor for the Phoenix metropolitan area for the years 2009 – 2019. (See
24   SOF at ¶ 11).
25            The applicable CPI under the Lease for the CPI “most recently prior to the
26   October 1, 2009” is June, 2009, which is 117.335. The applicable CPI under the Lease
27
                                                    -4-
28 53204615.1
Case 2:21-ap-00023-MCW          Doc 9 Filed 04/22/21 Entered 04/22/21 13:24:42         Desc
                               Main Document    Page 4 of 14
 1   for November 1, 2012 (the CPI most recently prior to the applicable adjustment date) is
 2   124.128. (See SOF at ¶ 12). Pursuant to the formula stated in paragraph 4.1(b) of the
 3   Lease, the monthly Fixed Rent for years 4 through 6 is calculated as follows:
 4
            124.128 / 117.335 = 1.058
 5
            1.058 x $12,012.75 = $12,709.49
 6
     (See SOF at ¶ 13).
 7
            So for the first three years, the Lease provided for a fixed rent of $12,012.75, and
 8
     for the next three years, the Lease provided for a fixed rent of $12,709.49.
 9
            Paragraph 4.1(c) of the Lease provides that, during the next three years of the
10

11   Lease – years 7 through 9 – the Fixed Rent will be “shall be increased to an amount

12   calculated by multiplying the Fixed Rent paid under Subsection 4.1(b) by the CPI

13   Increase.” (See SOF at ¶ 14).
14          The applicable CPI under the Lease for June, 2015 is 127.288. (See SOF at ¶ 15).
15   Pursuant to the formula stated in paragraph 4.1(c) of the Lease, the monthly Fixed Rent
16   for years 7 through 9 is calculated as follows:
17
            127.288 / 117.335 = 1.085
18
            1.085 x $12,709.49 = $13,789.80
19
     (See SOF at ¶ 16).
20
            To continue the summary, for the first three years, the Lease provided for a fixed
21
     rent of $12,012.75; for the next three years, the Lease provided for a fixed rent of
22
     $12,709.49; and for the following three years, the Lease provided for a fixed rent of
23

24   $13,789.80.

25          Paragraph 4.1(d) of the Lease provides that, during the next (or last) year of the

26   initial term of the Lease – year 10 – the Fixed Rent will be “shall be increased to an
27
                                                  -5-
28 53204615.1
Case 2:21-ap-00023-MCW         Doc 9 Filed 04/22/21 Entered 04/22/21 13:24:42          Desc
                              Main Document    Page 5 of 14
 1   amount calculated by multiplying the Fixed Rent paid under Subsection 4.1(c) by the
 2   CPI Increase.” (See SOF at ¶ 17).
 3          The applicable CPI under the Lease for August, 2018 is 139.554. (See SOF at ¶
 4
     18). Pursuant to the formula stated in paragraph 4.1(d) of the Lease, the monthly Fixed
 5
     Rent for year 10 is calculated as follows:
 6
            139.554 / 117.335 = 1.189
 7
            1.189 x $13,789.80 = $16,396.07
 8
     (See SOF at ¶ 19).
 9
            In summary, during the original ten year term of the Lease, for the first three
10

11   years, the Lease provided for a fixed rent of $12,012.75; for the next three years, the

12   Lease provided for a fixed rent of $12,709.49; for the following three years, the Lease

13   provided for a fixed rent of $13,789.80; and for the tenth or last year, the Lease provided
14   for a fixed rent of $16,396.07.
15          That brings us to the renewal period, which the Debtor so vigorously argued it
16   had successfully exercised.
17
            Paragraph 4.4 of the Lease states in part:
18
            In the event Tenant exercises any Renewal Option, Tenant agrees that for
19          the Premises and Landlord’s Furnishings, Tenant promises to pay (a)
            commencing with the Lease Year in the first Renewal Option, beginning on
20          the first day of the one hundred twenty-first (121st) month following the
            Rent Commencement Date and continuing to the last day of the one
21          hundred eightieth (180th) month following the Rent Commencement Date, a
            sum equal to the Fixed Rate paid under Subsection 4.1(d) increased to an
22          amount calculated by multiplying the Fixed Rent paid under Subsection
            4.1(d) by the CPI Increase plus percentage rent equal to two percent (2%) of
23          Tenant’s Gross Sales (as hereinafter defined) (“Percentage Rent”).

24   (See SOF at ¶ 20)(emphasis added).

25          The applicable CPI under the Lease for August, 2019 is 143.760. (See SOF at ¶
26   21). Pursuant to the formula stated in paragraph 4.4 of the Lease, the monthly Fixed
27   Rent for the first five years of the Renewal Period is calculated as follows:
                                                  -6-
28 53204615.1
Case 2:21-ap-00023-MCW         Doc 9 Filed 04/22/21 Entered 04/22/21 13:24:42          Desc
                              Main Document    Page 6 of 14
 1          143.760 / 117.335 = 1.225
 2          1.225 x $16,396.07 = $20,085.19
 3   (See SOF at ¶ 22).
 4
            On top of this monthly Fixed Rent, the Debtor is also obligated to pay the cost of
 5
     Landlord’s insurance premiums for the Premises. (See SOF at ¶ 23). Landlord’s current
 6
     monthly premium is $550.75. (See SOF at ¶ 24). This brings the Debtor’s fixed
 7
     monthly rental obligation to $20,635.94, plus the monthly sales percentage rent, and any
 8
     and all other financial obligations required by the Lease. Id.
 9
            Below is a chart of the Debtor’s payment history since it renewed the Lease.
10

11   (See SOF at ¶ 25). The chart reflects that each and every month since the Debtor

12   renewed the Lease, the Debtor has failed to pay the monthly Fixed Rent of $20,635.94

13   on the first day of each month, consisting of $20,085.19, plus the monthly insurance cost
14   of $550.75. (See SOF at ¶ 26).
15     Payment Date                                     Payment Amount
16     Oct 7, 2019 – Fixed Rent                         $19,384.47
17
       Nov 5, 2019 – Fixed Rent                         $19,384.47
18
       Nov 16, 2019 – Sales Percentage Rent for         $3,043.97
19
       October
20
       Dec 6, 2019- Fixed Rent                          $19,666.00
21

22
       Dec 18, 2019 – Sales Percentage Rent for         $3,233.80

23     November

24     Jan 6, 2020 – Fixed Rent                         $17,659.00
25     Jan 15, 2020 – Sales Percentage Rent for         $2,945.68
26     December
27
                                                  -7-
28 53204615.1
Case 2:21-ap-00023-MCW        Doc 9 Filed 04/22/21 Entered 04/22/21 13:24:42         Desc
                             Main Document    Page 7 of 14
 1    Feb 5, 2020 – Fixed Rent                       $15,382.75
 2    Feb 18, 2020 – Sales Percentage Rent for       $3,404.30
 3    January
 4
      March 5, 2020 – Fixed Rent                     $15,382.75
 5
      March 16, 2020 – Sales Percentage Rent         $3,331.26
 6
      for February
 7
      April 1, 2020 – Fixed Rent                     0
 8

 9
      April 10, 2020 – Sales Percentage Rent for     0

10    March

11    May 11, 2020 – Partial Payment                 $10,000
12    May 28, 2020 – Catch-up Payment                $24,430.40
13    May 31, 2020 – May Fixed Rent                  $15,382.75[Memo line “paid in
14                                                   full”]
15
      June 1, 2020 – Catch-up Payment                $5,382.75 [Memo line “paid in full’]
16
      June 3, 2020 – Sales Percentage Rent for       $1,665.91
17
      May
18
      June 15, 2020 – Returned payment to            <$20,765.50>
19
      Debtor due to “paid in full” language.
20

21    June Fixed Rent                                0

22    June 26, 2020 – Catch-up Payment               $5,382.75

23    June 29, 2020 – June and July Fixed Rent       $30,765.50
24    July 9, 2020 – Sales Percentage Rent for       $2,378.61
25    June
26
      August 4, 2020 – Fixed Rent                    $15,382.75
27
                                               -8-
28 53204615.1
Case 2:21-ap-00023-MCW      Doc 9 Filed 04/22/21 Entered 04/22/21 13:24:42          Desc
                           Main Document    Page 8 of 14
 1    August 14, 2020 – Sales Percentage Rent      $94.88
 2    for July
 3    Sept 11, 2020 – Sales Percentage Rent for    $1,062.92
 4
      August
 5
      Sept 15, 2020 – Fixed Rent                   $15,382.75
 6
      Oct 5, 2020 – Fixed Rent                     $15,382.75
 7
      Oct 16, 2020 – Sales Percentage Rent for     $2,453.55
 8
      September
 9

10    Nov 6, 2020 – Fixed Rent                     $15,382.75

11    Nov 14, 2020 – Sales Percentage Rent for     $2,795.46
12    October
13    Dec 10, 2020 – Fixed Rent                    $15,382.75
14    Dec 10, 2020 – Sales Percentage Rent for     $2,621.88
15
      November
16
      Dec 29, 2020 – Returned payment              <$15,382.75>
17
      Jan 8, 2021 – Replacement payment            $15,382.75
18
      Jan 8, 2021 – Fixed Rent                     $15,382.75
19
      Jan 8, 2021 – Catch-up Payment               $262.64
20

21    Jan 16, 2021 – Sale Percentage Rent for      $2,694.02

22    December

23    Feb 5, 2021 – Fixed Rent                     $15,604.81
24    Feb 10, 2021 – Sales Percentage Rent for     $3,560.49
25    January
26
      March 10, 2021 – Fixed Rent                  $15,604.81
27
                                             -9-
28 53204615.1
Case 2:21-ap-00023-MCW     Doc 9 Filed 04/22/21 Entered 04/22/21 13:24:42   Desc
                          Main Document    Page 9 of 14
 1     March 16, 2021 – Sales Percentage Rent          $3,509.98
 2     for February
 3     April 5, 2021 – Fixed Rent                      $15,504.81
 4
       April 11, 2021 – Sales Percentage Rent for      $4,465.00
 5
       March
 6

 7
            The Landlord has notified the Debtor in writing as to amount of the monthly
 8
     Fixed Rent due to Landlord during the Renewal Period, and each month, advised the
 9

10   Debtor that the amounts the Debtor paid to Landlord are insufficient to pay the full

11   amounts due under the Lease. (See SOF at ¶ 27).

12          As the Court will remember, Landlord filed a motion, asking the Court to find
13   that the Debtor did not have rights to renew the Lease. In turn, the Debtor argued that it
14   was entitled to renew the Lease for another five years, and the Court agreed. But an
15   obligation upon the Debtor that accompanies the successful renewal of the Lease is the
16
     Debtor’s legal obligation to pay the required rental amounts.
17
            If the Debtor didn’t want to, or couldn’t, pay all amounts due under the Lease, it
18
     had a perfect opportunity to walk away from the Lease and the attendant obligations.
19
     But in renewing and affirming the Lease, the Debtor is legally obligated to pay the
20
     amounts due. And its failure and refusal to do so amounts to a material breach, allowing
21
     Landlord to exercise its remedies as provided in the Lease.
22

23                      III. Failure to Provide Required Sales Reports.

24          In addition to the Fixed Rent, paragraph 4.4 of the Lease also requires the Debtor

25   to pay to the Landlord by the tenth (10th) day of each month an amount equal to two
26   percent (2%) of the Debtor’s Gross Sales, as defined in the paragraph. (See SOF at ¶
27   28).
                                                -10-
28 53204615.1
Case 2:21-ap-00023-MCW       Doc 9 Filed 04/22/21 Entered 04/22/21 13:24:42           Desc
                            Main Document    Page 10 of 14
 1         Paragraph 4.4 of the Lease requires the Debtor to utilize sales reporting
 2   machinery to keep a report of sales, and to provide to the Landlord within ten (10) days
 3   after the end of each calendar month “in a form reasonably acceptable to Landlord a
 4
     statement (‘Tenant’s Statement’)…“enumerating all exclusions and deductions” and
 5
     “shall conform to generally accepted accounting principles.” (See SOF at ¶ 29).
 6
           Paragraph 4.4 of the Lease also requires the Debtor “within ninety (90) days after
 7
     the end of each Lease Year during each Lease year of the Renewal Option…..a statement
 8
     (‘Annual Statement’), certified to Landlord as being accurate, current and complete by
 9
     Tenant’s regular public certified accountants, of the amount of Tenant’s Gross Sales
10

11   transacted during such applicable Lease Year……..” (See SOF at ¶ 30).

12         The Debtor has failed and refused to comply with its obligations under the Lease

13   to (i) utilize sales reporting machinery to keep a report of sales; (ii) provide to the
14   Landlord within ten (10) days after the end of each calendar month “in a form
15   reasonably acceptable to Landlord a statement (‘Tenant’s Statement’)…“enumerating all
16   exclusions and deductions” and “shall conform to generally accepted accounting
17
     principles”; and (iii) …..a statement (‘Annual Statement’), certified to Landlord as being
18
     accurate, current and complete by Tenant’s regular public certified accountants, of the
19
     amount of Tenant’s Gross Sales transacted during such applicable Lease Year……..”
20
     (See SOF at ¶ 31).
21
           Landlord has asked numerous times for the Debtor to provide a more detailed
22
     sales report, but the Debtor has refused.      Landlord has also requested proper tax
23

24   documents, such as a 1009 form, but the Debtor has ignored the request. (See SOF at ¶

25   32). Attached as Exhibit “4” to the SOF are the Debtor’s monthly statement of sales,

26   and last Annual Statement. As the Court can see, the Debtor’s sales statements do not
27   conform to generally accepted accounting principles; do not enumerate all exclusions
                                                -11-
28 53204615.1
Case 2:21-ap-00023-MCW       Doc 9 Filed 04/22/21 Entered 04/22/21 13:24:42            Desc
                            Main Document    Page 11 of 14
 1   and deductions; and do not contain a verification by a certified public account. (See
 2   SOF at ¶ 33).
 3          The sales information required to be provided by the Debtor is necessary to allow
 4
     Landlord to monitor and verify the Debtor’s sales figures and the accompanying two
 5
     percent (2%) sales rental amounts due. Again, in renewing and affirming the Lease, the
 6
     Debtor is legally obligated to comply with the Lease provisions. The Debtor’s failure
 7
     and refusal to provide the required sales figures and reports amounts to a material
 8
     breach, allowing Landlord to exercise its remedies as provided in the Lease.
 9
                                          IV. Conclusion.
10

11          The underlying facts discussed above are undisputed. Among the many breaches

12   by the Debtor are the fundamental material breach of failing and refusing to pay the

13   required rental amounts due under the Lease, and failing and refusing to provide required
14   sales reports. Although other breaches remain to be determined in this matter, there is
15   no need to wait any further as to these undisputed facts and law
16          Accordingly, the Landlord requests that the Court enter partial summary
17
     judgment in its favor, and against the Debtor, finding as follows:
18
           1. As part of the financial obligations due from the Debtor to the Landlord, the
19
              Lease provides for the Debtor to pay Fixed Rent to the Landlord in the amount
20
              of $20,635.94 on the first day of each month, consisting of $20,085.19, plus the
21
              monthly insurance cost of $550.75;
22
           2. The Debtor has not timely paid in full these amounts due to the Landlord,
23

24            which constitute a material breach of the Lease;

25         3. The Lease requires the Debtor (i) to utilize sales reporting machinery to keep a

26            report of sales; (ii) to provide to the Landlord within ten (10) days after the end
27            of each calendar month “in a form reasonably acceptable to Landlord a
                                                 -12-
28 53204615.1
Case 2:21-ap-00023-MCW        Doc 9 Filed 04/22/21 Entered 04/22/21 13:24:42            Desc
                             Main Document    Page 12 of 14
 1         statement   (‘Tenant’s     Statement’)…“enumerating     all   exclusions   and
 2         deductions” and “shall conform to generally accepted accounting principles”;
 3         and (iii) to provide …..a statement (‘Annual Statement’), certified to Landlord
 4
           as being accurate, current and complete by Tenant’s regular public certified
 5
           accountants, of the amount of Tenant’s Gross Sales transacted during such
 6
           applicable Lease Year……..”
 7
        4. The Debtor has not complied with its obligations required by the Lease
 8
           regarding its monthly and annual sale reports, which constitute a material
 9
           breach of the Lease; and
10

11      5. As a result of the material breaches by the Debtor, the Landlord is entitled to

12         exercise its remedies provided in the Lease.

13

14                RESPECTFULLY SUBMITTED this 22nd day of April, 2021.
15

16                                    SHERMAN & HOWARD L.L.C.
17
                                      By:   s/ Brian M. Mueller
18                                          Brian M. Mueller
                                            7033 E. Greenway Pkwy; Suite 250
19                                          Scottsdale, AZ 85254
20                                          Attorneys for Landlord

21

22

23

24

25

26

27
                                             -13-
28 53204615.1
Case 2:21-ap-00023-MCW    Doc 9 Filed 04/22/21 Entered 04/22/21 13:24:42         Desc
                         Main Document    Page 13 of 14
 1                             CERTIFICATE OF SERVICE
 2
           This is to certify that on this 22nd day of April, 2021 the foregoing Motion For
 3
     Summary Judgment For Finding Termination of Lease was efiled and served on the
 4

 5   following counsel of record via the Court’s CM/ECF system:

 6
                                      Donald W. Powell
 7                                Carmichael & Powell, P.C.
 8
                                  6225 N. 24th St., Suite 125
                                     Phoenix, AZ 85016
 9                                   Attorneys for Debtor
10                                 Edward K. Bernatavicius
11                              United States Bankruptcy Court
                                  230 N. First Ave., No. 204
12                                   Phoenix, AZ 85003
13
                                     By:    s/Lori Hinkel
14                                          Lori Hinkel
15

16

17

18

19

20

21

22

23

24

25

26

27
                                              -14-
28 53204615.1
Case 2:21-ap-00023-MCW      Doc 9 Filed 04/22/21 Entered 04/22/21 13:24:42         Desc
                           Main Document    Page 14 of 14
